Citation Nr: 0023235	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a neck disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1985 to 
September 1986 and from January 1991 to April 1991.

This appeal arises from an April 1998 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) which 
determined that the prior denial of claims for service 
connection for a neck disorder and dizziness would be 
continued.  The notice of disagreement was received in 
November 1998.  The statement of the case was issued in March 
1999.  The veteran's substantive appeal was received in April 
1999.

In December 1999, the veteran filed a November 1999 letter 
from D.G. Kimmey, M.D., that had not been previously 
considered by the RO.  However, in an attached statement, the 
veteran, through her representative, waived initial review of 
the additional evidence by the RO and the issuance of a 
supplemental statement of the case.  Therefore, pursuant to 
38 C.F.R. § 20.1304(c) (1999), that evidence need not be 
considered by the RO prior to the Board's rendering a 
decision.


FINDINGS OF FACT

1.  By a rating action dated in July 1997, the RO denied 
service connection for a neck disorder and dizziness based, 
in part, on the finding that there was no medical evidence 
establishing that either condition was etiologically related 
to her active military service.

2.  The veteran did not appeal the RO's July 1997 
determination, and it became final.


3.  The additional evidence submitted in connection with the 
current request to reopen the claims for service connection 
for a neck disorder and dizziness is not so significant that 
it must be considered in order to fairly decide those claims.

4.  No complex or controversial medical question has been 
presented in this appeal.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied service 
connection for a neck disorder and dizziness is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
neck disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
dizziness.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

4.  The requirements for obtaining an opinion from an 
independent medical expert have not been met.  38 U.S.C.A. § 
5109 (West 1991); 38 C.F.R. § 20.901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's January 1985 enlistment examination indicated 
that her neck, spine, and neurological system were normal.  
In March 1986, she was seen for complaints of neck pain.  She 
said she had been experiencing the pain for five days.  She 
denied trauma.  Instead, she stated she had just "woke up" 
with the neck pain.  The veteran was admitted to the base 
hospital, at her supervisor's request.  Her neck was without 
thyromegaly.  Triceps and biceps reflexes were equal 
bilaterally.  There was decreased range of motion of the 
neck.  An X-ray of the cervical spine was normal.  The 
veteran participated in physical therapy twice a day, and was 
placed on Flexeril.  She was discharged on the fifth day of 
her hospitalization.  The diagnosis was cervical strain.  

On a Report of Physical Examination dated in July 1986, the 
veteran's neck, spine, and neurological system were normal.  
Her hospitalization in March 1986 for neck pain was 
referenced.  She denied a history of dizziness.  She was 
examined again in August 1990.  At that time, the veteran 
also made no complaints regarding dizziness or fainting 
spells.  Further, while she stated she experienced back and 
neck pain due to occasional muscle stiffness after sleeping, 
her neck, spine, and neurological system were found to be 
normal on physical examination.

In April 1997, the veteran filed a claim for service 
connection for neck pain.  She indicated she had been 
hospitalized for complaints of neck pain in March 1986.  She 
maintained the problem had grown progressively worse since 
that time.  She reported she was currently receiving 
treatment for neck pain and dizziness.

Medical records from Penn Group Medical Associates and Health 
America, dated from April 1991 to January 1997, were 
associated with the claims folder.  Those records document 
that the veteran received evaluations and treatment from 
various physicians for complaints of chronic neck pain and 
dizziness.  Significantly, a report of a January 1992 X-ray 
of the cervical spine indicated that there was straightening 
of the cervical lordotic curve, suggesting muscle spasm.  
There were no fractures or malalignment.  Disc interspaces 
were well maintained.  In March 1992, the veteran was seen 
for complaints of a "longstanding" history of neck pain.  
She said the pain had increased and become more constant over 
the past six months.  The assessment was that the veteran had 
mechanical neck pain associated with poor length/strength of 
the cervical and upper trunk muscles.  

The veteran was examined in April 1992, due to the recent 
development of dizzy spells.  She said she had been 
experiencing dizziness with sharp movements of her head.  She 
added that both of her hands felt weak, and that she 
occasionally dropped objects.  She did not report any 
relationship of these episodes to any activity.  General 
physical and neurological examinations were conducted.  The 
impression was that the veteran's history of neck stiffness, 
dizziness, and weakness of the hands raised a concern for 
brain stem dysfunction.  Additional study of the problem was 
recommended.  An MRI report dated in June 1992 indicated that 
the veteran had an essentially normal MRI of the head.  

A September 1992 letter from R.G. Liss, M.D., indicated that 
X-rays of the neck and a brain MRI had been reviewed.  The 
neck X-rays showed slight loss of cervical lordosis.  There 
was no abnormality of the alignment.  Bone quality and 
density was normal.  The impression was chronic neck pain 
that was "most likely" musculoskeletal in nature.  

The veteran was in a motor vehicle accident in October 1993.  
Although her primary injury stemmed from a fractured arm, 
reference was made to her having increased neck pain and 
stiffness.  There was also a finding that she had been 
rendered unconscious by the accident.  A report of a cervical 
spine X-ray taken in October 1993 showed that an examination 
of the cervical spine failed to demonstrate any evidence of 
recent injury or disease.  There was no evidence of fracture, 
dislocation, or subluxation.  There were no narrowed 
intervertebral spaces, and the cervical curvature appeared 
normal.  No spondylitic changes were seen.  The impression 
was normal cervical spine.

In a letter dated in November 1996, L.G. Lubic, M.D., stated 
that he had examined the veteran due to complaints of chronic 
neck pain for "two to four years," and for dizziness.  The 
veteran said the dizziness had been "going on" for two 
years.  She stated the spells had become less frequent over 
time.  She said the attacks would come on without warning.  
She described getting a "funny" feeling in her head as if 
something was moving inside her head.  An MRI of her neck was 
noted to have been relatively normal.  An 
electroencephalogram had also been within normal limits.  
Following a physical examination, Dr. Lubic stated he could 
not document any organic neurological disease that would 
account for her dizzy episodes.  

Later that month, the veteran was referred to J.H. Uselman, 
M.D., for a neurological consultation.  She was noted to have 
a history of neck pain for at least the past four years.  The 
veteran endorsed stiffness and pain primarily on the left 
side of the neck, with some dizziness on occasion.  An MRI 
scan of the cervical spine was observed to have shown a small 
posterior osteophyte at C4-5.  There was also some reversal 
of the normal cervical lordosis, suggesting spondylitic 
disease.  Following a physical examination, Dr. Uselman 
opined that the veteran had some mild cervical spondylosis 
without radiculopathy or radicular complaints.  He also 
believed that the veteran's dizziness was possibly related to 
the cervical nerves with the cervical spondylosis.

By a rating action dated in July 1997, service connection for 
a stiff neck and dizziness was denied.  The RO found that the 
record clearly established that the veteran had been 
receiving treatment for chronic neck pain and dizziness since 
1992.  However, the RO further determined that there was no 
evidence establishing that the veteran's chronic neck pain 
and/or stiff neck and dizziness began in service or were 
caused by an incident, accident, or injury occurring during 
her active military service.  The veteran was mailed notice 
of the decision, at her address of record,  by a letter dated 
on July 23, 1997.  There is no indication that the letter was 
returned by the Postal Service.

The veteran was afforded a VA general medical examination 
later that month.  She discussed her in-service history of 
treatment for neck pain.  She stated she had been suffering 
from neck pain since that time.  She maintained her neck 
problems had grown progressively worse over the years.  She 
said she had recently been told that she had degenerative 
changes in her neck.  The veteran also stated that she had a 
problem with episodes of occasional dizziness.  An 
examination of her nervous system was normal throughout.  The 
diagnosis, in pertinent part, was chronic cervical pain.

In August 1997, the veteran was afforded a VA orthopedic 
examination.  The examiner referred to the general medical 
examination report with regard to her medical history.  A 
physical examination was conducted.  An X-ray of the cervical 
spine revealed straightening of the cervical lordotic curve, 
suggesting muscle spasm and narrowing with some anterior and 
posterior proliferative changes at C4-5.  The diagnosis was 
C4-5 vertebra degenerative changes.

In September 1997, the veteran submitted a letter from Dr. 
Uselman that was dated in January 1997.  Dr. Uselman 
indicated that the veteran continued to experience neck pain, 
despite her involvement with physical therapy and use of 
traction.  He made no findings with regard to the etiology of 
her neck disorder.

By a rating action dated in April 1998, the RO determined 
that the prior denials of the claims for service connection 
for a stiff neck and dizziness would be continued.  The RO 
held that no new evidence had been submitted which would link 
the veteran's chronic cervical pain and degenerative changes 
of the C4-5 vertebra with her military service.  The RO also 
found that the evidence received since the last rating 
decision did not "deal" with any problem related to 
dizziness.

In November 1998, the veteran filed a notice of disagreement 
with the April 1998 rating decision.  She attached an 
affidavit in further support of her claim.  She asserted that 
the evidence of record clearly established that her neck pain 
with dizziness was a chronic disorder that extended back to 
1986.  She stated she had been suffering from neck pain since 
she was treated for the same during her active military 
service.  Recognizing that there was a "gap" between her 
service discharge in 1986 and her treatment for neck pain in 
1991, the veteran maintained that the "gap" was a result of 
her inability to afford medical care.  She said she was 
unemployed at that time, and that she had been unable to 
afford health insurance.  She stated that, between 1987 and 
1990, she had treated her chronic neck pain with over-the-
counter medications.  

A November 1999 letter from D.G. Kimmey, M.D., was received 
from the veteran in December 1999.  Therein, Dr. Kimmey 
indicated that he had examined the veteran due to her 
complaints of chronic neck pain.  He noted that the veteran 
gave a history of neck pain for the past 13 years.  Following 
a physical examination and review of X-rays, he stated that 
the veteran had joint dysfunction at C3 and C6.  The primary 
diagnosis was "cervicalgia".  No findings were made with 
regard to the veteran's military service, or the etiology of 
the "cervicalgia".

In a Written Brief Presentation dated in July 2000, the 
veteran's representative argued that the evidence submitted 
to reopen the claims of service connection for the claimed 
disorders is both new and material.  The representative 
argued that service connection for neck pain and dizziness 
was warranted.  If service connection could not be granted, 
the representative asked the Board of Veterans' Appeals to 
remand the matter and provide the veteran with an 
"Independent Medical Evaluation", under the provisions of 
38 C.F.R. § 20.901, to determine the etiology of her neck 
disorder and dizziness problem.

II.  Analysis

The veteran's claims for service connection for neck disorder 
and dizziness were last finally denied in July 1997, and she 
was notified of this denial at her address of record.  The 
notification was not returned as undeliverable.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in VA 
regulations.  38 U.S.C.A. § 7105(c) (West 1991).  The veteran 
having failed to take any action with respect to the July 
1997 denial of her claim, the decision became final a year 
after the mailing of notification to her of the decision.  
38 C.F.R. §§ 3.104, 20.302 (1999).


Because the present appeal as to a neck disorder and 
dizziness does not arise from an original claim, but rather 
comes from an attempt to reopen a claim which was previously 
denied, the Board must bear in mind the important 
distinctions between those two types of claims.  Prior to our 
discussion of the evidence which has been submitted since the 
July 1997 RO decision, we must first note that the U.S. Court 
of Appeals for Veterans Claims had previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, ___ F.3d ___, No. 99-7108 
(Fed.Cir. July 26, 2000)..  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.


As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court:  
"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West, 12 Vet.App. 1, 4 
(1998), motion for recon/review denied, 12 Vet. App. 234 
(1999).  In determining whether newly submitted evidence is 
material under the caselaw discussed above, we are further 
guided by the Federal Circuit Court's discussion of the 
"uniquely pro-claimant" quality of the veterans' benefits 
system such that, although "not every piece of new evidence 
is 'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  

Pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In this case, the RO's July 1997 decision to deny service 
connection for a stiff neck and dizziness was based, in part, 
on the finding that there was no evidence that either 
disorder had its onset in service.  Similarly, the RO held 
the record contained no findings that either disorder was 
caused by some event or experience that occurred during her 
active military service.   

The medical records submitted since the 1997 decision are 
"new," in the sense that they were not of record at the 
time the decision was issued.  However, they do not 
constitute "new" evidence for the purposes of 38 U.S.C.A. § 
5108, because they are essentially cumulative of evidence 
previously considered by the RO.  Those records merely 
document that the veteran continues to complain of chronic 
neck pain, and that the neck pain is related to degenerative 
changes of the cervical spine that was not diagnosed until 
1996.  Similarly, the newly submitted evidence continues to 
show that the veteran experiences recurrent episodes of 
dizziness, and that the cause of the dizzy spells is believed 
to be related to her neck disorder.  In both cases, the 
records also document that the veteran attributes those 
problems to the time she was treated for a neck strain during 
her military service in 1986.  However, the records are not 
material evidence, because they do not provide credible 
medical findings that the veteran's current C4-5 degenerative 
changes or "cervicalgia" with associated dizziness had its 
onset during her active military service, arose to a 
compensable degree within the one-year presumptive period, or 
was caused by an incident that occurred during her military 
service.

The sworn statement from the veteran regarding her opinion 
that her in-service treatment for neck strain is 
etiologically related to her currently diagnosed C4-5 
degenerative changes, "cervicalgia", or dizziness, cannot 
be considered to be of any probative value.  Although an 
individual may certainly be able to provide an accurate 
statement regarding firsthand knowledge of events or 
observations, and we have no reason to doubt her account of 
what occurred in service, a lay person may not offer evidence 
that requires medical knowledge.  See Nici v. Brown, 9 Vet. 
App. 494 (1996) citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); see also Spalding v. Brown, 10 Vet.App. 6 (1997).

The Board acknowledges that the record reflects that the 
veteran is a registered nurse.  However, there is no evidence 
that the veteran has the specialized medical expertise needed 
to render a professional opinion on the disabilities which 
are the subjects of this appeal.  See Black v. Brown, 10 
Vet.App. 279, 284 (1997); cf. Goss v. Brown, 9 Vet.App. 109, 
113 (1996).  Moreover, the Board finds that statements made 
by the veteran regarding the etiology of her neck disorder 
and dizziness are essentially a repetition of contentions 
made by her when her claim was earlier denied, and that they 
are not new evidence.  See Reid v. Derwinski, 2 Vet.App. 312 
(1992).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen her previously denied claims of 
entitlement to service connection for a neck disorder and 
dizziness, the claim may not be reopened.

Finally, with respect to the request in July 2000 that an 
independent medical evaluation be obtained, the Board notes 
the law provides that we may obtain an advisory opinion from 
an independent medical expert (IME) when, in our opinion, a 
medical opinion is warranted by the medical complexity or 
controversy involved in the appeal.  38 U.S.C.A. § 5109; 38 
C.F.R. § 20.901(d).  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  Bielby v. 
Brown, 7 Vet.App. 260, 269 (1994); see also Winsett v. West, 
11 Vet.App. 420, 426 (1998).

For the reasons discussed above, the Board concludes that no 
complex or controversial medical question warranting an 
independent medical expert opinion has been presented with 
respect to either of the issues on appeal.  Although there 
are obviously medical issues presented in this case, the 
veteran has not submitted evidence sufficient to reopen the 
previous denials of service connection.  Moreover, the 
representative's assertion is conclusory, and does not 
articulate a basis for resort to an IME, other than that the 
veteran was seen for neck complaints in service.



ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a neck disorder, the claim 
is denied.

As new and material evidence has not been presented to reopen 
a claim of service connection for dizziness, the claim is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

